—Judgment affirmed. Memorandum: Defendant appeals from a judgment convicting him after a jury trial of conspiracy in the fourth degree (Penal Law § 105.10) arising from an alleged agreement to provide a quantity of cocaine to another for resale. Defendant contends that his conviction on the conspiracy charge is inconsistent with his acquittal on charges of criminal possession of a controlled substance (Penal Law §§ 220.03, 220.09 [1]; § 220.16 [1], [12]) in connection with the same incident. That contention is not preserved for our review because defense counsel failed to raise it before the jury was discharged (see, People v Satloff, 56 NY2d 745, 746, rearg denied 57 NY2d 674).
In any event, defendant’s contention is without merit. A conviction will be reversed on the ground of an inconsistent verdict “only in those instances where acquittal on one crime as charged to the jury is conclusive as to a necessary element of the other crime, as charged, for which the guilty verdict was rendered” (People v Tucker, 55 NY2d 1, 7, rearg denied 55 NY2d 1039). Upon our review of the jury instructions (see, People v Green, 71 NY2d 1006, 1008), we conclude that *967defendant’s acquittal on charges of criminal possession of a controlled substance is not conclusive with respect to the overt act element of the crime of conspiracy. The jury was instructed that defendant could not be convicted of criminal possession of a controlled substance without proof that he knowingly possessed cocaine. With respect to the overt act element of the crime of conspiracy, however, the jury was not instructed that the “transfer” of cocaine had to be knowing.
We have considered defendant’s remaining contentions and conclude that they are without merit.
AJI concur except Lawton, J. P., and Callahan, J., who dissent and vote to reverse in the following Memorandum.